          Case 4:13-md-02420-YGR Document 2528 Filed 09/09/19 Page 1 of 10




Clerk ofthe Court, Class Action

U.S. District Court for the
                                                                                           o
Northern District of California                                         ,       ^& > ■'>
                                                                        ^C'n'
United States Courthouse


1301 Clay Street

Oakland California 94612



             In re Lithium Ion Batteries Antitrust Litigation - All Indirect
                   Purchaser Actions, MDL 4:13-md-02420-YGR,
       Samsung SDI Co., Ltd. and Samsung SDI America, Inc. ("SDI"); TOKIN
    Corporation ("TOKIN"); Toshiba Corporation ("Toshiba"); and Panasonic
    Corporation, Panasonic Corporation of North America, SANYO Electric Co., Ltd.,
    and SANYO North America Corporation ("Panasonic") (the Third Round Of
    Settlements)




                                                Judge Yvonne Gonzalez Rogers



                                               Christopher Andrews, Pro se

                                               Objector, non attorney

                                               Motion to Proceed In Forma


                                               Pauperis




                                      Page 1 of 4
       Case 4:13-md-02420-YGR Document 2528 Filed 09/09/19 Page 2 of 10




            MOTION TO PROCEED IN FORMA PAUPERIS

The Objector Has a Right to Appeal the Court's Decision and Proceed

In Form Pauperis Upon Showing of Good Cause as Will Be Shown

Appeals are a matter of right. In re American President Lines, Inc., 779 F.2d 714,

718(D.C. Cir. 1985){citing Coppedge v. United States, 369 U.S. 438,441-442

(1962))."Courts accordingly must be wary of orders, even those well-meaning,

that might impermissibly encumber that right." Id. {citing North Carolina v.

Pearce, 395 U.S. 711,724(1969)("[a] court is without right to ... put a price on

an appeal. A party's exercise of a right of appeal must be free and unfettered"

(internal quotation and citation omitted)). See Clark v. Universal Builders, Inc..,

501 F.2d 324,341 (7th Cir. 1974)("any attempt by a court at preventing an appeal

is unwarranted and carmot be tolerated"). See also Azizian v. Federated Dep't

Stores, Inc., 499 F.3d 950, 961 (9th Cir. 2007)("[A]ny attempt by a court at

preventing an appeal is unwarranted and cannot be tolerated." {quoting Adsani v.

Miller, 139 F.3d 67,79(2d Cir. 1998), cert denied, 525 U.S. 875 (1998)).

The merits of an appeal are decided by the appellate court and cannot be

shortcircuited by a district court that disapproves ofthe appeal.In re American

Presidential Lines, 779 F.2d 714,717(D.C. Cir. 1985) Vaughn v. American Honda

Motor Co., Inc., 507F.3d 295, 299(5th Cir. 2007); Cooter & Cell, 496 U.S. 384,

407(1990).l Thus,"A districtjudge ought not try to insulate his decisions from


                                      Page 2 of4
      Case 4:13-md-02420-YGR Document 2528 Filed 09/09/19 Page 3 of 10




appellate review by preventing a person from acquiring a status essential to that

review." Robert F. Booth Trust v. Crowley,687 F.3d 314,318 (7th Cir. 2012).

"[A]ny attempt by a court at preventing an appeal is unwarranted and cannot be

tolerated.")(quoting Clark v. UniversalBuilders, Inc.^ 501 F.2d 324, 341 (7th Cir.

1974)). Azizian, 499 F.3d at 961;

As the Ninth Circuit explained, a district court does not get to prejudge the appeal

and "deter" appeals it does not like through excessive appeal bonds. Azizian^ 499

F.3d at 961; Vaughn^ 507 F.3d at 299; Am. President Lines, 779 F.2d 714; but

seeAdsani, 139 F.3d at 79. If a judge improperly chills appeals of its decisions, it

could forever avoid review of its rulings. Cf. Robert F. Booth Trust v. Crowley,

687 F,3d 314,318(7th Cir. 2012)("A districtjudge ought nottiy to insulate his

decisions from appellate review...."),


The appellant requests this court approve this motion to proceed in forma based on

the attached in force orders granting in forma pauperis status. Those orders were

approved by the 9^ Circuit Case 17-17369 as it relates to this current case 13-md-

02420-YGR, Exhibit 1, which has not been revoked and two copies of another

existing in force, in forma pauperis order approval by the 9*^ Circuit, Case 17-

16459, Exhibit 2, both of which should waive the filing fee to his motion to

proceed in forma pauperis along with a copy ofthe notice of appeal. Form 4.




                                      Page 3 of 4
       Case 4:13-md-02420-YGR Document 2528 Filed 09/09/19 Page 4 of 10




 The appeal is not a frivolous appeal in any sense ofthe word based on the evidence

 in the record. The 9^ Circuit should review the ixnique issues the objector has
 pointed out in his Notice Of Appeal.


 Christopher Andrews,Pro se Objector,PO Box 530394 Livonia, MI 48153-0394

 Telephone 248-635-3810 Email: caaloa@gmail.com^^^'^ember 20,20iT
                             Proof of Service



 I hereby certify under the penalty of perjury that on this day September 06, 2019

.the objector mailed two copies ofthis Motion to Proceed in Forma Pauperis to the

 US District Court for the Northern District of California via USPS Priority Mail

 and served a true and correct copy upon class counsel via fnst class prepaid mail at

 the address listed below.


 S. Herman
 Hagens Herman Sobol
 1918 Eighth Ave. Suite 3300
 Seattle, WA 98101




 Christopher Andrews,Pro se
 PO Box 530394
 Livonia, MI 48153-0394
 Telephone 248-635-3810
 Email: caaloa@gmail.com




                                        Page 4 of 4
Case 4:13-md-02420-YGR Document 2528 Filed 09/09/19 Page 5 of 10




                     Exhibit 1
       Case 4:13-md-02420-YGR Document 2528 Filed 09/09/19 Page 6 of 10



                     UMTED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                          DEC 1 2017

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
In re: LITHIUM ION BATTERIES                      No.    17-17369
 ANTITRUST LITIGATION.
                                                  D.C. No. 4:13-md-02420-YGR
                                                  Northern District of California,
                                                  Oakland
 INDIRECT PURCHASER PLAINTIFFS,
                                                  ORDER
                 Plaintiff-Appellee,

 V.




CHRISTOPHER ANDREWS,

                 Objector-Appellant,

  V.



PANASONIC CORPORATION: et al..

                 Defendants-Appellees.

       A review of the district court docket reflects that on April 21, 2017, the

district court granted appellant Christopher Andrews leave to proceed in forma

pauperis and that such permission has not been revoked. Accordingly, appellant's

in forma pauperis status continues in this court. See Fed. R. App. P. 24(a)(3).

Appellant's motion to proceed in forma pauperis on appeal(Docket Entry No. 2)is

therefore urmecessary.




LAB/MOATT
      Case 4:13-md-02420-YGR Document 2528 Filed 09/09/19 Page 7 of 10



      The previously established briefing schedule remains in effect.

                                               FOR THE COURT:

                                               MOLLY C. DWYER
                                               CLERK OF COURT

                                               By: Lior A. Brinn
                                               Deputy Clerk
                                               Ninth Circuit Rule 27-7




LAB/MOATT
Case 4:13-md-02420-YGR Document 2528 Filed 09/09/19 Page 8 of 10




                     Exhibit 2
       Case 4:13-md-02420-YGR Document 2528 Filed 09/09/19 Page 9 of 10



                     UNITED STATES COURT OF APPEALS                        FILED
                            FOR THE NINTH CIRCUIT                          AUG 23 2018

                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
MATTHEW EDWARDS;et al.,                          No. 17-16459


                 Plaintiffs-Appellees,           D.C. Nos.    4:1 l-cv-04766-JSW
                                                              4:ll-cv-04791-JSW
  V.                                                          4:Il-cv-05253-JSW
                                                 Northern District of California,
CHRISTOPHER ANDREWS,                             Oakland


                 Objactor-Appellant,             ORDER


  V.



NATIONAL MILK PRODUCERS
FEDERATION, AKA Cooperatives
Working Together; et al.,

                Defendants-Appellees.

Before:      FARRIS,BYBEE,and N.R. SMITH, Circuit Judges.

       The response to the October 6, 2017 order demonstrates that this appeal

involves non-frivolous issues. The order to show cause is therefore discharged,

and appellant's motion to proceed in forma pauperis(Docket Entry No. 4)is

granted. See 28 U.S.C. § 1915(a). The Clerk shall amend the docket to reflect

appellant's in forma pauperis status.

       The motion for summary affirmance of the district court's judgment(Docket

Entry No. 7) is denied because the issues raised in the appeal are sufficiently

substantial to warrant further consideration by a merits panel. See 9th Cir. R. 3-6;
      Case 4:13-md-02420-YGR Document 2528 Filed 09/09/19 Page 10 of 10



 United States v. Hooton,693 F.2d 857, 858 (9th Cir. 1982)(stating standard).

       The opening brief is due October 1, 2018; the answering brief is due

 November 1, 2018; and the optional reply brief is due within 21 days after service

 of the answering brief.

       Because appellant is not represented by counsel, appellant does not need to

 submit excerpts of record for this appeal. See 9th Cir. R. 30-1.2. Appellees'

"^pp'iemenx^i excerpis oi recora snouiQ mciuue only me aistrici court aocKet

 report, the notice of appeal, the judgment or order appealed from, and any specific
 portions ofthe record cited in the answering brief. See 9th Cir. R. 30-1.7.




                                                                                 7-16459
